United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois  60604



                                       January 16, 2008

                                            Before

                            Hon. JOEL M. FLAUM, Circuit Judge

                            Hon. DANIEL A. MANION, Circuit Judge

                            Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 07‐1584

STATE OF WISCONSIN,                                  Appeal from the United States District
                                                     Court for the Western District
              Plaintiff‐Appellee,                    of Wisconsin.
                                                     No. 05 C 0632 ‐ S
              v.
                                                     John C. Shabaz,
HO‐CHUNK NATION,                                     Judge.

              Defendant‐Appellant.



                                           ORDER

   The slip opinion of this court issued on January 14, 2008 is amended as follows:

   On Page 24, in the second line, the word “Nation” should be replaced with “State”.